                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

 In re:
 Clarence Hann, IV,
                                                    Case No:      20-32261
                                                    Chapter:      13
         Debtor(s).
                                                                                                    C
       APPLICATION FOR APPROVAL OF ATTORNEY FEES AND EXPENSES                                  h
                                                                                               a
         COMES NOW Anthony B. Bush, Special Counsel and Of Counsel to Brock & Stout, p

LLC, whose employment application, pursuant to 11 U.S.C. § 327 and Rule 2014, Fed. R. Bankr.
                                                                                               t
                                                                                               e
P., is pending, and respectfully moves this Honorable Court to approve the attorney’s fees and r
                                                                                               :
expenses incurred in conjunction with the representation and subsequent proposed settlement of
                                                                                                _
the subject claims, based upon the following:
                                                                                                _
1.     On October 30, 2020, Debtor filed a Voluntary Petition under Chapter 13, Title 11, of the_
                                                                                                _
       United States Code, which initiated the instant bankruptcy case.

2.     On December 17, 2020, Debtor presented a written demand to Creditor and alleged

       therein violations of one or more of the provisions of 11 U.S.C. § 362(a) (“the Action”).

       Specifically, Debtor alleged within the demand that Creditor had, on several occasions,

       demanded that Debtor remit prepetition rent arrears, served one or more 7-Day Eviction

       Notices, etc.

3.     Debtor employed the undersigned counsel pursuant to the terms set forth within the

       Application for Employment of Professional Person for a Specific Purpose and

       accompanying Affidavit which are of record in this case (Doc. 24). The legal services

       rendered by the undersigned counsel were appropriate and necessary in the prosecution of

       Debtor’s claims against Creditor.

4.     As stated within the Motion to Approve Compromise and Settlement (filed

       simultaneously herewith), the claims in the Action against Creditor have been

                                                1
       compromised whereby Creditor to pay to Debtor the amount of $3,500.00, plus forgive

       and release of post-petition rent arrears for the month of January 2021 and late fees in the

       aggregate amount of $845.00, for an aggregate benefit to Debtor of $4,345.00, in

       exchange for a dismissal, with prejudice, of all Debtor’s claims against Creditor.

5.     Accordingly, pursuant to the agreement with Debtor, the undersigned counsel is entitled

       to and requests a fee of 50% of the gross recovery or of the total recovered proceeds plus

       expenses.

6.     The compensation will be divided between the undersigned counsel and Brock and Stout,

       LLC., Debtor’s Chapter 13 Bankruptcy Counsel, as so described and stated within the

       Application for Employment of Professional Person for a Specific Purpose and the

       Affidavit submitted in support of said Application (Doc. 24).

7.     The undersigned counsel incurred expenses of $ 48.20 which consist of $ 0.00 for

       medical records, $ 0.00 in copying expenses, $ 0.20 in research fees (Alacourt, PACER,

       etc.) and $ 48.00 in postage during the prosecution of the Action.

       WHEREFORE, affiant, Anthony B. Bush, respectfully moves this Honorable Court to

enter an Order awarding to the undersigned counsel the sum of $2,172.50 in fees and $48.20 in

expenses for a total of $2,200.70 for the services rendered in the Action.

       RESPECTFULLY SUBMITTED on February 2, 2021.

                                                             /s/ Anthony B. Bush
                                                             Anthony Brian Bush
OF COUNSEL TO BROCK & STOUT, LLC:
Anthony B. Bush, Special Counsel
Parliament Place Professional Center
3198 Parliament Circle 302
Phone:        (334) 263-7733
Facsimile:    (334) 832-4390
Email: anthonybbush@yahoo.com
       abush@bushlegalfirm.com

                                                 2
                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 2, 2021, I served a true and correct copy of the
foregoing document as follows:

By CM/ECF:
                       Brock and Stout, LLC., Bankruptcy Counsel;
                       Sabrina L. McKinney, Chapter 13 Standing Trustee;
                       Danielle Greco, Bankruptcy Administrator; and
                       All Other Parties of Record.

By fax or email:       N/A

By first class mail, postage prepaid and properly addressed:
                        Creditors on matrix not otherwise receiving electronic notice

                                                             /s/ Anthony B. Bush
                                                             Of Counsel




                                                 3
